Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tiemoko Coulibaly and Fatou Gaye-Coulibaly appeal the district court’s order dismissing their civil action as barred by res judicata and immunity and for failure to state a claim under 42 U.S.C. § 1985(3) *34(2012). On appeal, we confíne our review to the issues raised in the Appellants’ brief. See 4th Cir. R. 34(b). Because Appellants’ informal brief does not challenge with specific argument the bases for the district court’s disposition, Appellants have forfeited appellate review of the court’s order. See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, we affirm the district court’s judgment. We grant Appellants’ motion to seal medical documentation and deny the motion for transfer of venue. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED